 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10   TOMMY VARNADO,                  )     CASE NO. CV 18-05923-JAK (KES)
                                     )
11                    Plaintiff,     )     ORDER DISMISSING ACTION WITH
                                     )     PREJUDICE
12              v.                   )
                                     )
13   LOS ANGELES COUNTY SHERIFF’S    )
     DEPARTMENT, et al.,             )
14                                   )
                      Defendants.    )
15                                   )
                                     )
16
17        At the Court’s request, on January 21, 2020, the parties took
18   part in a settlement conference before Magistrate Judge Patrick J.
19   Walsh.   The parties reached an agreement to settle the case.   The
20   material terms of the settlement agreement were placed on the record.
21   The case is hereby dismissed with prejudice.   Magistrate Judge Walsh
22
23
24
25
26
27
28
 1   shall retain jurisdiction over the matter to enforce the settlement.
 2          IT IS SO ORDERED.
 3
 4          DATED: January 27, 2020.
 5
 6
                                                  JOHN A. KRONSTADT
 7                                                UNITED STATES DISTRICT JUDGE
 8
 9
10   Presented by:
11
12
     PATRICK J. WALSH
13   UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27   C:\Users\isabelmartinez\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\VT0Y4E57\1. Tommy
     Varnado v. LA County Sheriff's Dept. CV18-5923-JAK (KES) Order Dismissing Action.wpd
28

                                                        2
